Ronorable Henry Wade              opinion    HO. ww-887
District  Attorney
Records Building                  Re:     Authority of counties to
Dallas, Texas                             Impose an occupation tax
                                          upon Insurance adjustera,
Dear Mr. Wade:                            and related questlone.
           Your recent request for an opinion of this office
sets forth three questions pertaining   to Article   1.09,
Title 122A, Taxation-Qeneral,   R.C.S. (H.B. 11, 3rd C.S.
56th Leg., hereafter   referred to as H.B. 11).    ?or clarity
we will consider the question8 In order.
            ”1 * Does Art. 1.09 forbid the lmporltlon
       by counties of an occupation tax upon Insurance
       adjusters?”
             It fa our opinion that Art. 1.09 does forbtd the
imposition    by counties of an occupation tax upon insulrance
adjusters.     The Article  reads as follows:
             “MO city, county or other political   sub-
       division   may levy an occupation  tax levied by
       thi,e Act unleaa apeclflcally   permitted to do 80
       by the Legislature    of the State of Texas.”
           Clearly the intent of the Legislature     was to
prevent cities,   counties and other political    subdivlelons
from taxing any of the occupatioma upon which a State tax
Is levied by H.B. 11, unless specific    authority to do so, $8
granted.   There is an occupation tax levied upon lnsurano’e
adjusters  by Art, lg.01 of H.B. 11. No authorlty~ t,o make a
slmllar levy 1s granted to counties;   therefore,    they are
prohibited   from doing 80.
           “2.   what ceunty occupation     taxes   a30
       permitted under Art D l.Og?"
           As well pointed out In the brief accompanying your
request,  the enactment of Art, L-09 did not reeolve all
confusion which existed in this area,    Therefore,   we ahall
not, in thi8 opinion,   attempt to exhauetively  analyze the
Honorable    Henry Wade, Page 2            Opinion No. ww-887


entire field and history        of state and local occupation taxes;
however, we will be glad        to attempt to advise you concerning
any specific    occupation     tax about which you may wish to
inquire-     In connection     therewith, we do point out the
following:
             I.   Art 0 VIII   Sec.   1, Constitution     of Texas,
provides    as follows:
              *provided further that the occupation
       t&‘levied     by any county, city or town for
       any year on persons or corporations     pursuing
       any profession    or business,  shall not exceed
       one half of the tax levied by the State for
       the same period on such profession     or business.”
Consequently, a political   subdivision  may not tax an
occupation which Is not the subject of a State lev
Pierce v. City of Stephenville,    206 S.W.2d 848 (lgti,                no
writ history) and authorities   therein cited.
             II.   Article   7048, R.C.S.,l  permits counties to
levy up to one-half the State tax on an occupation not
specifically     exempted.    This rule would be Irreconcilable
with Art. 1.09, H.B, 11, which prohibits         a county from
taxing an occupation taxed In II-B, 11 unless specific
permission Is given.        In one, the absence of prohibition
implies consent; in the other, the lack of permission lm-
plies prohibition.        H.B. 11 did not directly   repeal Art.
7048. It did contain a blanket repealer covering “all
laws or parts of laws In conflict        herewith” (Sec. 7 (b’) ).
Therefore,    if a conflict    did arise between the provisions,
Art. 1.09 of R.B, 11 would govern.

          III * Clearly,   as you point out, counties may
levy an occupation tax on coin-operated   machines Art.
13.14, H.B. 11) and pistol   dealers (Art. 19.01 (7f , H;B.ll),



1
       “Each commissioners court.    s *shall have          the
       right to levy one-half   of the occupation           tax
       levied by the State upon all occupations             not
       herein otherwise specifically    exempted;.          e *’
See State v. Calveston,  HI. & S.A. Ry                  100 Tex. 15
97 S.W. 71 (1906)   revId on other grou%:               28 S. Ct. 63
210 U.S. 217 (1906)
.   .




        Ronorable   Henry Wade, Page 3         Opinion No. ww-887


        because specific   permission   to do so is granted    by those
        Articles,

                   "3. Is Art. 1.09 constitutional,    Insofar
              as it limits local occupation taxes, since such
              limitation   was not among the functions ,set out
              in the title   to the act, which is now new
              Title 122-A?”
                     It is our opinion that Art. 1.0 does not violate
        Art. III, Sec. 35, Constitution       of Texas, 8 The caption of
        R-B. 11 (Title     122A) Is of considerable    length; perhaps
        necessarily    so, In view of the purpose and content of the
        Act.     Of consequence here is the portion reading “An Act
        revising    and rearranging certain Statutes of Title 122
        *Taxation’ D 0 .; revising     Statutes levying.    . .mlscellane-
        ous occupation taxes,      . . .‘I Notice is thereby given that
        Statutes contained in Title 122 will be revised;         more par-
        ticularly,    that statutes levying miscellaneous      occupation
        taxes will be revised.
                     It is well settled that this section of the
        Constitution    should be liberally  construed.    Consolidated
        Underwriters v. Klrby,Lumber Co., 267Ffiws 703 (T           C
        App. 1924 ;    Shannon                                 ;:k pi 2d
        810 (1958 . It Is only necessaFjXEat        riade        notice’
        of the subject-matter    of an act be stated In the caption.
        Stone v. Brown, 54 Tex, 330 (1881); Continental Bus System v.
        Crney,     310 S.W.2d 676 (Tex.Clv.App.   195UJi error ref.).
        T e caption of H.B. 11, when tested by these rules,         is
        sufficient    to embrace the matter treated in Art. 1.09 thereof.



                                    SUMMARY       .

                   Art. 1.09, Title 122 A, R.C.S. (H-B.
               11, 3rd C.S., 56th Leg. ), (a) forbids the



        2      “No bill.    0 .shall contain more than one subject,
               which,,shall   be expressed in Its title.
               . * D
                                                            .   -




Honorable   Henry Wade, Page 4        Opinion No. WW-887


            lmposltlon    by counties of an occupation
            tax upon Insurance adjusters;     (b) permits
            counties to levy occupation taxes upon
            coin-operated    machines and pl?tol  deal-
            ers; (c) is constitutional.

                                    Very truly   yours,
                                    WILL WILSON
                                    Attorney General




JRI: jlp
APPROVED:
OPINION COMMITTEE:
W. V. Qeppert, Chairman
L. P. Lollar
Leon Pesek
Arthur Sandlln
Iola Wilcox
REVIEWED
       FOR THE ATTORNFX      GENERAL

Bg:   Leonard Paasmore